NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50412

                Plaintiff-Appellee,             D.C. No. 3:16-cr-02609-BEN

 v.

ARTURO DELGADO-VEGA,                            MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Roger T. Benitez, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Arturo Delgado-Vega appeals from the district court’s judgment and

challenges the 120-month sentence imposed following his guilty-plea conviction

for possession of methamphetamine with intent to distribute, in violation of 21

U.S.C. § 841(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we vacate



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and remand for resentencing.

      Delgado-Vega contends that the district court improperly denied his request

for a minor-role reduction under U.S.S.G. § 3B1.2 because it, inter alia, improperly

compared him only to known co-participants in his offense while failing to

consider other likely co-participants. We review the district court’s interpretation

of the Guidelines de novo, and its application of the Guidelines to the facts for

abuse of discretion. See United States v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th

Cir. 2017) (en banc).

      After Delgado-Vega was sentenced, this court issued its opinion in United

States v. Diaz, 884 F.3d 911 (9th Cir. 2018). In Diaz, we reaffirmed the principle

that, under U.S.S.G. § 3B1.2, “when measuring a defendant’s culpability relative

to that of other participants, district courts must compare the defendant’s

involvement to that of all likely participants in the criminal scheme,” even if they

are unnamed. See id. at 916-17. Diaz also noted that “when a defendant knows

little about the scope and structure of the criminal enterprise in which he was

involved, that fact weighs in favor of granting a minor-role adjustment.” Id. at

917. Because the district court did not have the benefit of Diaz, and because we

cannot determine on this record whether the district court considered all likely co-

participants in the offense, we vacate Delgado-Vega’s sentence and remand for

resentencing.


                                          2                                    17-50412
      If, on remand, the district court again denies Delgado-Vega’s request for a

minor-role reduction, it shall consider whether the government has met its burden

to establish that the offense involved the importation of methamphetamine, as is

necessary to impose an enhancement under U.S.S.G. § 2D1.1(b)(5), see United

States v. Pimentel-Flores, 339 F.3d 959, 968 (9th Cir. 2003), and shall explain

what evidence supports the enhancement if it is imposed, see United States v.

Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      In light of this disposition, we do not address Delgado-Vega’s argument that

his sentence is substantively unreasonable.

      VACATED and REMANDED for resentencing.




                                         3                                   17-50412